DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 04 June 2021.
Claims 1, 5, 8, 14 have been amended.
Claims 4, 11 have been canceled. 
Claims 1-3, 5-10, 12-19 are currently pending and have been examined.
Claims 1-3, 5-10, 12-19 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that Section 101 does not require that hardware be recited in the body of the claim.  Examiner respectfully disagrees.
Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they disclose a methods claim without any hardware in the body of the claim.  Products that do not have a physical or tangible form, such as information (often referred to as “data per se”), are not directed to any of the statutory categories when claimed as a product without any structural recitations (See MPEP § 2106.03(I).) Therefore, the claims are not patent eligible. 
Under Step 2A, Prong 1, Applicant submits that the claims are not directed to an abstract idea.  Examiner respectfully disagrees. 
The claims disclose receiving a user’s insurance policy, receiving driving habits of the user, comparing to determine whether the driving habits comply with at least one factor required by the policy, and present user with feedback of what driving habit failed to comply with a factor.  The claims disclose mental processes and a method of organizing human activity.  The claims disclose comparing insurance policy requirements to driving data.  The claims also disclose fundamental economic principles or practices including insurance and mitigating risk. The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that the claims as a whole integrate a practical application.  Examiner respectfully disagrees.
The systems, controllers, feedback component, and memories in the steps is recited at a high-level generality (i.e., as a generic controller and feedback components performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition - see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological 

Here, the recited limitations do not meet the criteria above. Rather, they meet or are interpreted as limitations that are not indicative of integration into a practical application, such as:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that the claims recite significantly more.  Examiner respectfully disagrees.
The claims do not recite additional elements that amount to significantly more because the claims just recite receiving information and generating information with that received information without specifying how it is done.  The claims do not disclose a technical improvement to a technical problem.  Nor do the claims recite an additional element or a combination of elements that are unconventional.  The claims are directed to an abstract idea. 
	
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-3, 5-10, 12-13 have been considered but are moot because Examiner has updated the cited paragraphs of Coleman that do disclose a feedback component configured to present feedback to a driver indicative of activation of the adjustment in response to the driving habits failing to comply with the at least one factor (see Coleman [0027] [0044] [0028] [0057] [0023] [0083] [0050] [0087] [0105] [0109] [0111] [0027] [0028] [0044]).
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 14-19 have been considered but are moot because Examiner has updated the cited paragraphs of Coleman that do disclose wherein the factor includes one or more thresholds relating to driving habits defined by the vehicle data, wherein determining whether the driving habits comply with the factor required by the policy includes comparing the driving habits with the threshold (see Coleman [0055] [0057]). 








Claim Objections
Claim 1 line 7 is objected to because of the following informalities:  change the policy to the insurance policy
Claim 1 line 9 is objected to because of the following informalities:  change the policy to the insurance policy because an insurance policy has been previously introduced in claim 1 line2. 
Claim 2 is objected to because of the following informalities:  change the policy to the insurance policy because an insurance policy has been previously introduced in claim 1 line2. 
Claim 7 is objected to because of the following informalities:  change the policy to the insurance policy because an insurance policy has been previously introduced in claim 1 line2. 
Claim 8 line 9 is objected to because of the following informalities:  change the policy to the insurance policy because an insurance policy has been previously introduced in claim 8 line 4. 
Claim 8 line 11 is objected to because of the following informalities:  change the policy to the insurance policy because an insurance policy has been previously introduced in claim 8 line 4. 
Claim 9 is objected to because of the following informalities:  change the policy to the insurance policy because an insurance policy has been previously introduced in claim 8 line 4. 
Claim 14 lines 7-8 is objected to because of the following informalities:  change the policy to the insurance policy because an insurance policy has been previously introduced in claim 14 line 2. 
Claim 14 line 5 is objected to because of the following informalities:  change an insurance policy to the insurance policy because an insurance policy has been previously introduced in claim 14 line 2. 
Claim 15 is objected to because of the following informalities:  change the policy to the insurance policy because an insurance policy has been previously introduced in claim 14 line 2. 
Claim 1 line 9 is objected to because of the following informalities:  change the factor to the at least one factor because at least one factor has been previously introduced in claim 1 lines 6-7. 
Claim 2 is objected to because of the following informalities:  change the factor to the at least one factor
Claim 6 is objected to because of the following informalities: change the vehicle component to the autonomous vehicle component because an autonomous vehicle component was previously introduced in claim 1 line 8.
Claim 7 is objected to because of the following informalities:  change the factor to the at least one factor because at least one factor has been previously introduced in claim 1 lines 6-7. 
Claim 7 is objected to because of the following informalities:  change the threshold to the one or more thresholds because at least one or more thresholds has been previously introduced in claim 7. 
Claim 8 line 9 is objected to because of the following informalities:  change the factor to the at least one driving behavior factor because at least one driving behavior factor has been previously introduced in claim 1 lines 6-7. 
Claim 8 line 9 is objected to because of the following informalities:  change the factor to the at least one driving behavior factor because at least one driving behavior factor has been previously introduced in claim 1 lines 6-7. 
Claim 13 is objected to because of the following informalities: change the vehicle component to the autonomous vehicle component because an autonomous vehicle component was previously introduced in claim 8.
Claim 14 line 7 is objected to because of the following informalities:  change the factor to the at least one factor because at least one factor has been previously introduced in claim 14 lines 4-5. 
Claim 14 line 9 is objected to because of the following informalities:  change the threshold to the one or more thresholds because at least one or more thresholds has been previously introduced in claim 14 line 7. 
Claim 19 is objected to because of the following informalities: change the vehicle component to the autonomous vehicle component because an autonomous vehicle component was previously introduced in claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the driving behavior" There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
Claims 14-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because they disclose a methods claim without any hardware in the body of the claim.  Products that do not have a physical or tangible form, such as information (often referred to as “data per se”) or a computer program per se (often referred to as “software per se”) are not directed to any of the statutory categories when claimed as a product without any structural recitations (See MPEP § 2106.03(I).) Therefore, the claims are not patent eligible. 
For the purposes of compact prosecution examiner will continue the 101 analysis as if the claims positively recite non-transitory computer-readable media.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-19 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 14 is directed to a method comprising a series of steps; Claims 1 and 8 are directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-3, 5-10, 12-19, the independent claims (Claims 1, 8, and 14) are directed, in part, to a library associating an insurance policy with a user;  receive vehicle data indicative of driving habits of the user; determine whether the driving habits comply with at least one factor required by the policy; and a feedback component configured to present feedback to a driver in response to the driving habits failing to comply with the at least one factor; affecting an autonomous vehicle component to comply with an insurance policy requirement, comprising: receiving vehicle data indicative of driving habits of a user; determining whether the driving habits comply with at least one factor required by an insurance policy, wherein the factor includes one or more thresholds relating to driving habits defined by the vehicle data, wherein determining whether the driving habits comply with the factor required by the policy includes comparing the driving habits with the threshold.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people (including   If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “an autonomous vehicle system,” “a memory,” “a controller,” “an autonomous vehicle component,” “a feedback component,” “a usage based insurance system,” and “a vehicle” to perform the claimed steps.  The controller and components in the steps is recited at a high-level generality (i.e., as a generic controller and components performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computing device/system to collect data amount to no more than mere 
Dependent claims 1-3, 5-7, 9-10, 12-13, 15-19 are directed to explaining more about the insurance policy factors and feedback components and autonomous vehicle components.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include fundamental economic principles or practices (including insurance, mitigating risk) commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

45. Claim 1-2, 5-9, 12-15, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Coleman, II et al. (US 2019/0101914 A1) hereinafter Coleman.
Claims 1 and 8
Coleman discloses the following limitations:
 (Currently Amended) An autonomous vehicle system, comprising: a memory that maintains a library associating an insurance policy with a user; (see at least abstract, [0083] [0027]- [0030] [0033] [0023], [0037]-[0038], [0047] [0049] [0025] [0051] [0059] [0119].  Coleman discloses a driving data analysis computing device and/or system with a memory that contains insurance policy data of a user.). 
a controller, coupled to the memory, programmed to receive vehicle data indicative of driving habits of the user; (see at least abstract, (see at least [0004]-[0006] [0043] [0037]-[0039] [0021]-[0025] [0027]-[0029] [0033] [0083] [0084] [0086] [0103].  Coleman discloses receiving driving data of driving habits of a user.). 
determine whether the driving habits comply with at least one factor required by the policy; and 
instruct an adjustment of an autonomous vehicle component associated by the library with the factor to aid in compliance with the policy; and (see at least abstract, [0002] [0018]-[0025] [0037] [0057] [0050] [004]-[0006] [0053]-[0055] [0050] [0083] [0087] [0103] [0105] [0109] [0115] .  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  
a feedback component configured to present feedback to a driver indicative of activation of the adjustment in response to the driving habits failing to comply with the at least one factor. (see at least abstract, [0023] [0083] [0050] [0087] [0105] [0109] [0111] [0057] [0037] [0027] [0028] [0044].  Coleman discloses an unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device or a use or via an on-board vehicle computing system).  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  A notification is transmitted to a user when updating the driving instructions to the autonomous vehicle.).

Claims 2 and 9
Coleman discloses the limitations shown above.  Further, Coleman discloses:
 (Original) The system of claim 1, wherein the controller is further programmed to identify the autonomous vehicle component based on the policy and the factor, and control the autonomous vehicle component to affect compliance with the factor responsive to the identification. (see at least [0064] [00040] [0076] [0089] [0103] [0109] [0114]  [0023] [0083] [0050] [0087] [0105] [0109] [0111] [0057] [0027] [0028] [0044] [0032] [0041] [0052] [0085].  Coleman discloses an 

Claims 5 and 12
Coleman discloses the limitations shown above.  Further, Coleman discloses:
 (Currently Amended) The system of laim 1, wherein the feedback component provides at least one of a visual, audible, or haptic alert.  (see at least [0027] [0028] [0044] [0057] [0037] [0044] [0055] [0066] [0086].  Coleman discloses the system may include a speaker for providing audio output and a video display device for providing textual, audiovisual, and a graphical output to the user.  An unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device of a user or via an onboard vehicle computing system).). 

Claims 6 and 13
Coleman discloses the limitations shown above.  Further, Coleman discloses:
 (Original) The system of claim 1, wherein the vehicle component is one of a brake, steering, or acceleration component configured to affect the driving behavior.  (see at least [0064] [00040] [0076] [0089] [0103] [0109] [0114].  Coleman discloses braking events (such as hard braking) is a vehicle component that is analyzed.). 

Claim 7
Coleman discloses the limitations shown above.  Further, Coleman discloses:
 (Original) The system of claim 1, wherein the factor includes one or more thresholds relating to driving habits defined by the vehicle data, wherein determining whether the driving habits comply with the factor required by the policy includes comparing the driving habits with the threshold.  (see at least [0114] [0053]-[0055] [0057] [0083]-[0086] [0114].  Coleman discloses generating a safety score with the received driving data to determine whether it is considered safe or unsafe (e.g., score at or above threshold may be safe, while score below threshold may be considered unsafe).)  The data evaluation and safety output server may receive data for the comparison from insurance policy information and driving behaviors.).

Claim 14
Coleman discloses the following limitations:
 (Currently Amended) A method for affecting an autonomous vehicle component to comply with an insurance policy requirement, (see at least abstract, [0083] [0027]- [0030] [0033] [0023], [0037]-[0038], [0047] [0049] [0025] [0051] [0059] [0119] [0004]-[0006] [0087] [0105] [0109] [0111] [0057] [0037] [0044].  Coleman discloses a driving data analysis computing device and/or system with a memory that contains insurance policy data of a user.  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).
comprising: receiving vehicle data indicative of driving habits of a user; 
determining whether the driving habits comply with at least one factor required by an insurance policy, (see at least [0052]-[0055] [0022] [0086] [0083] [0119] [0103] [0086] [0059] [0027] [0002], [0020], [0022], [0037], [0039], [0065].  Coleman discloses analyzing the road conditions, brake habits, and other driving data.  The driving data is compared to the insurance policy to ensure that safe driving habits are being followed.).
wherein the factor includes one or more thresholds relating to driving habits defined by the vehicle data, wherein determining whether the driving habits comply with the factor required by the policy includes comparing the driving habits with the threshold;  (see at least [0114] [0053]-[0055] [0057] [0083]-[0086][0109] [0114].  Coleman discloses generating a safety score with the received driving data to determine whether it is considered safe or unsafe (e.g., score at or above threshold may be safe, while score below threshold may be considered unsafe).)  The data evaluation and safety output server may receive data for the comparison from insurance policy information and driving behaviors.).
and adjusting an autonomous vehicle component related to the factor to aid in compliance with the insurance policy.   (see at least abstract, [0002] [0018]-[0025] [0037] [0057] [0050] [004]-[0006] [0053]-[0055] [0050] [0083] [0087] [0103] [0105] [0109] [0115] .  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe.  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.).

Claim 15
Coleman discloses the limitations shown above.  Further, Coleman discloses:
 (Original) The method of claim 14, further comprising determining the vehicle component based on the policy.  (see at least [0052]-[0055] [0022] [0086] [0083] [0119] [0103] [0086] [0059] [0027] [0020], [0022], [0039], [0065] abstract, [0002] [0004]-[0006] [0018]-[0025] [0037] [0057] [0050] [0083] [0087] [0105] [0109] [0115] [0064] [00040] [0076] [0089] [0103] [0109] [0114]  [0023] [0083] [0050] [0087] [0105] [0109] [0111] [0057] [0027] [0028] [0044] [0032] [0041] [0052] [0085].  Coleman discloses analyzing the road conditions, brake habits, and other driving data.  The driving data is compared to the insurance policy to ensure that safe driving habits are being followed.  Coleman discloses driving datasets are examined to determine whether a particular set of driving data is considered safe (based on the insurance policy).  A safety output is determined and sent – if an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.). 

Claim 17
Coleman discloses the limitations shown above.  Further, Coleman discloses:
 (Original) The method of claim 14, further comprising presenting feedback to a driver indicative of activation of the autonomous vehicle component in response to the driving habits failing to comply with the at least one factor. (see at least abstract, [0023] [0083] [0050] [0087] [0105] [0109] [0111] [0057] [0027] [0028] [0037] [0044].  Coleman discloses an unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device or a use or via an on-board vehicle computing system).  If an unsafe driving determination is made, one or more instructions to modify operation of an autonomous vehicle may be generated, transmitted to the vehicle, and implemented.  A notification is transmitted to a user when updating the driving instructions to the autonomous vehicle.).

Claim 18
Coleman discloses the limitations shown above.  Further, Coleman discloses:
 (Original) The method of claim 17, wherein the feedback provides at least one of a visual, audible, and haptic alert.  (see at least [0027] [0028] [0044] [0057] [0037] [0044] [0055] [0066] [0086].  Coleman discloses the system may include a speaker for providing audio output and a video display device for providing textual, audiovisual, and a graphical output to the user.  An unsafe driving determination may result in a notification being transmitted to a driver (e.g., via a mobile device of a user or via an onboard vehicle computing system).). 

Claim 19
Coleman discloses the limitations shown above.  Further, Coleman discloses:
 (Original) The method of claim 14, wherein the vehicle component is one of a brake, steering and acceleration component configured to affect the driving behavior.    (see at least [0064] [00040] [0076] [0089] [0103] [0109] [0114].  Coleman discloses braking events (such as hard braking) is a vehicle component that is analyzed.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coleman II, et al. (US 2019/0101914 A1), in view of Konrardy et al. (US 9,754,325 B1) hereinafter Konrardy.
Claims 3 and 10
Coleman discloses the limitations shown above.  Coleman fails to specifically disclose a reward by following the insurance policy factors. However, Konrardy discloses the following limitations:
 (Original) The system of claim 1, wherein one of the at least one factor is associated with a reward to users, and the controller is further configured to determine whether the insurance policy includes the at least one factor associated with the reward.  (see at least column 3 lines 16-43; column 4 lines 1-24; column 1 line 66-column 2 line 34). Konrardy discloses determine an insurance-based risk associated with the autonomous or semi-autonomous functionality based upon analysis of the virtual log of actual driving performance of the autonomous or semi-autonomous functionality, determine an adjustment to the insurance policy based upon the determined insurance-based risk associated with the autonomous or semi-autonomous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of Coleman to incorporate the teachings of Konrardy and disclose determining whether an insurance policy includes at least one factor associated with a reward because doing so would adjust a user’s insurance policy based on allowing the vehicle to be automatically updated.  This may encourage users to use the autonomous and analyzing features to be a safe driver (see at least Konrardy column 3 lines 16-43; column 4 lines 1-21; column 1 line 66-column 2 line 34).  

Claim 16
Coleman discloses the limitations shown above.  Coleman fails to specifically disclose a reward by following the insurance policy factors. However, Konrardy discloses the following limitations:
 (Original) The method of claim 14 further comprising determining whether the insurance policy includes the at least one factor associated a reward to users. .  (see at least column 3 lines 16-43; column 4 lines 1-24; column 1 line 66-column 2 line 34). Konrardy discloses determine an insurance-based risk associated with the autonomous or semi-autonomous functionality based upon analysis of the virtual log of actual driving performance of the autonomous or semi-autonomous functionality, determine an adjustment to the insurance policy based upon the determined insurance-based risk associated with the autonomous or semi-autonomous functionality, and/or cause the adjustment to the insurance policy to be implemented. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the output of Coleman to incorporate the teachings of Konrardy and disclose determining whether an insurance policy includes at least one factor associated with a reward because doing so would adjust a user’s insurance policy based on allowing the vehicle to be automatically updated.  This may encourage users to use the autonomous and analyzing features to be a safe driver (see at least Konrardy column 3 lines 16-43; column 4 lines 1-21; column 1 line 66-column 2 line 34).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060.  The examiner can normally be reached on Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691